Name: Council Regulation (EEC) No 1072/85 of 23 April 1985 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 29 April to 5 May 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 85 Official Journal of the European Communities No L 114/5 COUNCIL REGULATION (EEC) No 1072/85 of 23 April 1985 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 29 April to 5 May 1985 expired on 14 April 1985 for the period 15 to 28 April 1985 ; whereas, on account of the delay in the fixing of the prices for the 1985/86 marketing year, the amounts fixed by the abovementioned Regulation should be maintained for the period 29 April to 5 May 1985, HAS ADOPTED THIS REGULATION : Article 1 For the period 29 April to 5 May 1985 the flat-rate production aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 8,41 ECU per tonne for the products referred to in Article 1 (b) and (c) of the said Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 220/83 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the fixed production aid for dried fodder must be such as to bring about an im ­ provement in the Community's protein supplies ; Whereas, under Article 4 of the same Regulation, a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas, under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas, in view of the characteristics of the market in question, the percentage should be set at 1 00 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1 1 17/78 and at 50 % for the products referred to in the second indent of Article 1 (b) of that Regulation ; Whereas Regulation (EEC) No 932/85 (4) therefore fixed the production aid and the guide price for those dried fodder products for which the marketing year Article 2 For the period 29 April to 5 May 1985 the guide price for the products referred to in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be 117,15 ECU per tonne . This price refers to a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight . Article 3 For the period 29 April to 5 May 1985, the percen ­ tages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be :  100 % for the products referred to in Article 1 (b), first indent, and (c) of the said Regulation,  50 % for the products referred to in Article 1 (b), second indent, of the said Regulation . (') OJ No L 142, 30 . 5. 1978, p . 1 . 2) OJ No L 132, 21 . 5 . 1983, p. 29 . Article 4 This Regulation shall enter into force on 29 April 1985. (3) OJ No C 94, 15 . 4 . 1985. (4) OJ No L 101 , 11 . 4. 1985, p. 5 . No L 114/6 Official Journal of the European Communities 27. 4. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 April 1985. For the Council The President F. M. PANDOLFI